Case 18-24170-AJC Doc 65-2 Filed 03/20/19 Pagei1of1

Filing # 86428447 E-Filed 03/14/2019 10:40:01 PM

IN THE MATTER OF ARBITTRATION
WITH STANFORD BLAKE AS AGREED TO BY THE PARTIES

FABIOLA RENZA de VAALENZUELA,
ZORAIDA M. YANEZ, IRAK MANUAL

FERRIERA MARINO, ISRAEL
FERRIEIA, and GELA KOVALSKY

Plaintiffs,
vs.

ASTOR EB-5, LLC., DAVID J. HART,
and FREDERIC S. RICHARDSON

Defendants,

FINAL ORDER APPROVING SETTLEMENT AGREEMENT

This matter came before the Court on the Parties’ Joint Motion to Approve Settlement
Agreement; and the Court having reviewed both the Settlement Agreement and the file
and having been fully advised in the premises, it is hereby:
ORDERED AND ADJUDGED

1. The Court has conducted a review of the parties' Settlement Agreement and determined
that the agreement is a fair and reasonable resolution of bona fide disputes.

2, The terms of the Settlement Agreement, dated on or about March 8, 2019, are hereby
approved, adopted and ratified as an Order of this Court, and the parties are hereby
directed to comply therewith.

4
re
DONE AND ORDERED in Miami-Dade County on this / Y day of

se Lethe.

Honorable Stanford Blake
